Citation Nr: 0003591	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  99-13 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) rating for hearing 
loss.


REPRESENTATION

Appellant represented by:	Corwin G. Muse, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a noncompensable 
rating for hearing loss.


REMAND


The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist claimants in the 
development of facts pertinent to their claims and that VA 
must accomplish additional development of the evidence if the 
record currently before it is inadequate.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The Board notes that where a veteran has stated that his 
service-connected disability has increased in severity, his 
claim of entitlement to an increased rating is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

At his November 1999 hearing before the undersigned, the 
veteran advanced complaints concerning his April 1999 VA 
audiology examination.  The Board feels that another VA 
examination would be useful in obtained complete and accurate 
information regarding the current extent and severity of the 
veteran's hearing loss.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA audiology examination, with an 
audiologist who has not previously 
examined him.  The claims folder and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner prior to the examination.  
Specifically the examiner should provide 
the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide pure 
tone thresholds, in decibels, for 
the veteran's hearing loss for both 
ears at 1000, 2000, 3000, and 4000 
Hertz, and should provide speech 
recognition ability for both ears.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


